Citation Nr: 0334863	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dental injury/trauma for treatment purposes.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter arises from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

The veteran contends that while serving on active duty, he 
underwent dental surgery as well as surgery on his legs.  He 
maintains that he was fitted for dental bridgework and that 
as the procedure was not properly performed, he has since 
experienced significant difficulty as a result.  In addition, 
the veteran contends that following the surgery on his legs 
at a U.S. Army hospital in Tokyo, Japan, he has experienced 
chronic pain and other problems in his legs.  Accordingly, he 
asserts that service connection for a bilateral leg disorder 
and for a dental disorder should be established.  

According to the veteran, he had undergone surgery on his 
legs in September 1957 at the U.S. Army hospital in Tokyo, 
but did not know the reason for such surgery other than pain.  
Further, inadequate bridgework performed at Hardy Barracks in 
Tokyo in November 1957 caused subsequent problems from which 
he continued to suffer.  The veteran's wife submitted a 
statement dated in May 2001 in which she indicated that she 
had known the veteran since 1958, and that he had complained 
of experiencing pain in his legs since that time.  She 
offered that the physicians from whom the veteran initially 
received treatment were deceased and that their records were 
unavailable.  In addition, the veteran's wife stated that his 
bridgework which had been worked on in service was 
incorrectly fitted, and the veteran had experienced problems 
as a result of such.  

The Board observes that the veteran's service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

It appears from the record that the veteran was advised of 
what evidence was needed to establish his claims for service 
connection, what evidence he was responsible for providing, 
and what evidence the VA would attempt to obtain.  The 
veteran has submitted additional dental and clinical 
treatment records dating from approximately February 1973 
through March 2001.  In addition, morning reports from the 
veteran's unit of assignment were obtained from the NPRC 
indicating that he had been a patient in the U.S. Army 
hospital in Tokyo in approximately September 1957.  Other 
than showing that the veteran had been treated at the 
military hospital, the morning reports failed to disclose the 
reason for his treatment, however.  

The Board further notes that in a statement dated in May 
2001, the veteran indicated that he had submitted the above-
discussed statement from his wife, an additional copy of his 
Form DD-214, and most significantly, service medical records 
showing that he had undergone inpatient treatment at the 
Tokyo U.S. Army Hospital.  The veteran did not otherwise 
indicate the date or nature of the records he claimed to have 
attached to his statement.  In any event, a careful review of 
the claims file fails to disclose that any records pertaining 
to treatment in the Tokyo Army Hospital are now present.  
Accordingly, the Board finds that in light of the veteran's 
missing service medical records, additional development must 
be undertaken in order to properly adjudicate the veteran's 
claims.  

The RO should contact the veteran, and request that he 
identify what service medical records were allegedly attached 
to his statement of May 2001, and also to request that he 
submit additional copies of those records if such remain in 
his possession.  It may be helpful to provide a copy of the 
veteran's May 2001 statement to the veteran for reference 
purposes.  (The Board acknowledges that efforts to obtain 
records from the Tokyo U.S. Army hospital have been 
unsuccessful.)  The veteran should then be scheduled to 
undergo a VA dental and orthopedic examination to determine 
what dental and/or leg disorders are present, and if any are 
diagnosed, to determine the likely etiology of any such 
disorders to the extent practicable.  

The RO should also ensure that all appropriate notice and 
duty to assist provisions as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107), have been met prior to readjudicating the 
issues of entitlement to service connection for a dental 
disorder and for a bilateral leg disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed dental and 
bilateral leg disorders dating from March 
2001 to the present time.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified, or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should contact the veteran and 
request that he submit any additional 
copies in his possession of service 
medical records from Tokyo Army Hospital 
which he claimed to have submitted to the 
VA in a statement dated in May 2001.  The 
veteran should be advised that the 
service medical records he referred to in 
that statement do not appear to have been 
associated with his claims file, and are 
not currently of record.  If necessary, a 
photocopy of the May 2001 statement 
should be provided to the veteran for 
reference purposes.  

3.  The veteran should be scheduled to 
undergo VA dental and orthopedic 
examinations, conducted by the 
appropriate medical specialists, to 
determine the nature and etiology of any 
diagnosed dental and/or leg disorders.  
The veteran's claims file must be made 
available to the examiners for review in 
advance of the scheduled examinations.  
Both examiners are requested to review 
all relevant clinical evidence, to 
include the veteran's statements, any 
service medical records he has been able 
to produce, and post-service clinical 
treatment records.  

The VA dental examiner is requested to 
conduct a thorough clinical examination, 
and to offer an opinion as to whether the 
veteran currently suffers from problems 
associated with improperly performed 
bridgework in service.  In such case, it 
may be necessary to indicate whether or 
not the veteran's current symptoms, if 
any, are consistent with dental 
procedures performed in service in 1957.  
If not, or if such a determination cannot 
be made with any degree of certainty, the 
examiner should so state.  

The VA orthopedic examiner is requested 
to conduct a thorough clinical 
examination of the veteran's legs, and 
offer an opinion as to whether the 
veteran currently suffers from any 
bilateral leg pathology or disorder which 
is consistent with having its onset 
during the veteran's active service.  In 
that regard, the examiner is requested to 
indicate whether or not there is any 
objective clinical evidence to suggest 
that the veteran underwent any type of 
surgery on his legs in service in 1957.  
If not, or if such a determination cannot 
be made with any degree of certainty, the 
examiner should so state.  

Both examiners are requested to reconcile 
any findings offered with any other 
relevant medical opinion of record, and 
to include a full rationale for any 
opinions offered in the typewritten 
examination reports.  

4.  Upon completion of the foregoing, and 
after ensuring that all notice and duty 
to assist provisions as contained in the 
VCAA have been complied with, the RO 
should readjudicate the issues of 
entitlement to service connection for 
residuals of a dental injury/trauma, for 
treatment purposes, and for service 
connection for a bilateral leg disorder, 
on the basis of all available evidence.  
If the benefits sought are not granted, 
the veteran and his service 
representative should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations pertaining to his case.  The 
veteran and his service representative 
must be afforded an appropriate 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




